         Case 2:18-cv-01864-MSG Document 43 Filed 04/19/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________________
                                            :
UNITED STATES OF AMERICA                    :
ex rel. DON ASCOLESE,                       :
                                            :             CIVIL ACTION
                  Plaintiff,                :
                                            :             No. 18-1864
             v.                             :
                                            :
SHOEMAKER CONSTRUCTION CO., et al.,         :
                                            :
                  Defendants.               :
____________________________________________:

                                           ORDER

       AND NOW, this 19th day of April, 2021, upon consideration of Defendants Shoemaker

Construction Co. (“Shoemaker”) and Shoemaker Synterra, a JV’s (“SSAJV”) “Motion to Dismiss

for Failure to State a Claim” (ECF No. 31), Defendant McDonough Bolyard Peck’s (“MBP”)

“Motion to Dismiss for Failure to State a Claim” (ECF No. 32), Plaintiff-Relator Don Ascolese’s

(“Relator”) response in opposition thereto (ECF No. 33), Defendants Shoemaker and SSAJV’s

Reply (ECF No. 38), Defendant MBP’s Reply (ECF No. 39), and following oral argument on

March 31, 2021, it is hereby ORDERED that:

   •   Defendant MBP’s motion (ECF No. 32) is GRANTED. Counts I, II, and III against MBP

       are DISMISSED without prejudice. Within 14 days of the date of this Order, Relator

       may seek leave to file a Second Amended Complaint regarding these claims if, in good

       faith, he is able to cure the deficiencies set forth in my accompanying Memorandum

       Opinion.

   •   Defendants Shoemaker and SSAJV’s motion (ECF No. 31) is GRANTED IN PART and

       DENIED IN PART.
Case 2:18-cv-01864-MSG Document 43 Filed 04/19/21 Page 2 of 2




 -   The motion (ECF No. 31) is DENIED as to Counts I and II against Shoemaker and

     SSAJV to the extent they are based on Relator’s first and second false certification

     theories, as discussed in my accompanying Memorandum Opinion.

 -   The motion (ECF No. 31) is GRANTED as to Counts I and II against Shoemaker

     and SSAJV to the extent they are based on Relator’s third false certification theory,

     as discussed in my accompanying Memorandum Opinion.                  This claim is

     DISMISSED without prejudice. Within 14 days of the date of this Order,

     Relator may seek leave to file a Second Amended Complaint regarding this claim

     if, in good faith, he is able to cure the deficiencies set forth in my accompanying

     Memorandum Opinion.

 -   The motion (ECF No. 31) is GRANTED as to Count III. Count III against

     Shoemaker and SSAJV is DISMISSED with prejudice.



                                   BY THE COURT:



                                   /s/ Mitchell S. Goldberg
                                   MITCHELL S. GOLDBERG, J.
